Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the request for continued examination submitted by the Applicant on May 16, 2022.
Claims 1-3, 5-6, 12, and 14 have been examined, and a Notice of Allowability has been provided herein for those claims. 

Allowable Subject Matter
Claims 1-3, 5-6, 12, and 14 are allowed.

Reasons for Allowance

Regarding the withdrawal of the 101 rejections, as discussed in the Final Rejection dated November 15, 2021, and as discussed below; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections remain withdrawn.  
As recited, the Independent claims are directed to a computer-implemented method (claim 1). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A Prong One, claim 1 recites, in part, a method and system of organizing human activity. Using the limitations of claim 1 to illustrate, the claim recites:
[a] computer-implemented method for providing a user with an aviation insurance premium estimate for an aircraft respectively, on user interaction with one or more insurance vendor third-party server systems, comprising the steps of: maintaining by a first server system having a first database, the first database storing an aviation insurance estimate program; receiving historical user aircraft query data from one or more previous users on one or more computing devices in a first format received; training a model based on the historical user aircraft query data to generate predictive model data for future searches, wherein the training at least including applying the historical user aircraft query data to the predictive model data to future collected aircraft identification data; extracting user aircraft query data from a current user on the one or more computing devices in the first format from an uploaded file to populate one or more fields; determining specific condition input screens and estimate requirements that are needed in order to receive the aviation insurance premium estimate based one or more determined estimate requirements; presenting the specific condition input screens with the estimate requirements on the one or more computing devices;  determining if the user aircraft query data has enough information to apply the predictive model data; applying the predictive model data to complete the user aircraft query data to create realized user aircraft query data; initiating a third-party information request to a national aviation authority database for aircraft data for the aircraft associated with the user aircraft query data to correctly match the user aircraft query data; retrieve unknown aircraft query data from the national aviation authority database and populate missing fields on the specific condition input screens; presenting at a display on the one or more computing devices, fully realized user aircraft query data for confirmation by the current user; converting the fully realized user aircraft query data to a suitable format for each individual aviation insurance vendor third-party server system of a plurality of aviation insurance vendor third-party server systems; transmitting the fully realized user aircraft query data to the plurality of aviation insurance vendor third-party server systems; receiving the aviation insurance premium estimate received from the plurality of aviation insurance vendor third-party server systems; and presenting at the display of the one or more computing devices, the aviation insurance premium estimate from the plurality of aviation insurance vendor third-party server systems. 
As shown, the claims recite a fundamental economic practice including, e.g., providing aviation insurance premium estimates for aircraft; therefore, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. The additional elements shown above recite limitations which go beyond mere insignificant extra-solution activity, for example {…} determining specific condition input screens and estimate requirements that are needed in order to receive the aviation insurance premium estimate {…}; presenting the specific condition input screens with the estimate requirements on the one or more computing devices;  determining if the user aircraft query data has enough information to apply the predictive model data; applying the predictive model data to complete the user aircraft query data to create realized user aircraft query data; initiating a third-party information request to a national aviation authority database for aircraft data for the aircraft associated with the user aircraft query data to correctly match the user aircraft query data; retrieve unknown aircraft query data from the national aviation authority database and populate missing fields on the specific condition input screens; presenting at a display on the one or more computing devices, fully realized user aircraft query data for confirmation by the current user; converting the fully realized user aircraft query data to a suitable format for each individual aviation insurance vendor third-party server system {…}; these limitations are not a steps considered incidental to the primary process, nor a nominal or a tangential addition to the claim. Further, the limitations applying the predictive model data to complete the user aircraft query data to create realized user aircraft query data; initiating a third-party information request to a national aviation authority database for aircraft data for the aircraft associated with the user aircraft query data to correctly match the user aircraft query data; retrieve unknown aircraft query data from the national aviation authority database and populate missing fields on the specific condition input screens; presenting at a display on the one or more computing devices, fully realized user aircraft query data for confirmation by the current user; converting the fully realized user aircraft query data to a suitable format for each individual aviation insurance vendor third-party server system of a plurality of aviation insurance vendor third-party server systems, ultimately leads to more accurate determination of aircraft query data and resulting correlation to the predictive model data, for the purposes of providing aviation insurance premium estimates; thus, considered as a whole, along with the remaining additional limitations and computing components, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, and amount to more than mere instructions to apply the exception using generic components. Additionally, the combination recites significantly more than the recited abstract idea e.g., determining a risk degree of {a} transaction. At least for these reasons, the judicial exception is integrated into a practical application, and is further directed to an improvement in technology for the identification of aircraft query data and converting the data for third party systems, and not the abstract idea itself. 
Accordingly, as  claim 1 (and claims dependent therefrom) are directed to more than just the abstract idea, claims 1-3, 5-6, 12, and 14 are patent eligible. 
Regarding the 103 rejections, upon examination, the prior art fails to teach or render obvious the limitations of the claims. Using independent claim 9 for illustrative purposes, Applicant has claimed:
[a] computer-implemented method for providing a user with an aviation insurance premium estimate for an aircraft respectively, on user interaction with one or more insurance vendor third-party server systems, comprising the steps of: 
maintaining by a first server system having a first database, the first database storing an aviation insurance estimate program; receiving historical user aircraft query data from one or more previous users on one or more computing devices in a first format received; 
training a model based on the historical user aircraft query data to generate predictive model data for future searches, wherein the training at least including applying the historical user aircraft query data to the predictive model data to future collected aircraft identification data; 
extracting user aircraft query data from a current user on the one or more computing devices in the first format from an uploaded file to populate one or more fields; 
determining specific condition input screens and estimate requirements that are needed in order to receive the aviation insurance premium estimate based one or more determined estimate requirements; 
presenting the specific condition input screens with the estimate requirements on the one or more computing devices;  determining if the user aircraft query data has enough information to apply the predictive model data; applying the predictive model data to complete the user aircraft query data to create realized user aircraft query data; 
initiating a third-party information request to a national aviation authority database for aircraft data for the aircraft associated with the user aircraft query data to correctly match the user aircraft query data; 
retrieve unknown aircraft query data from the national aviation authority database and populate missing fields on the specific condition input screens;
presenting at a display on the one or more computing devices, fully realized user aircraft query data for confirmation by the current user; converting the fully realized user aircraft query data to a suitable format for each individual aviation insurance vendor third-party server system of a plurality of aviation insurance vendor third-party server systems; 
transmitting the fully realized user aircraft query data to the plurality of aviation insurance vendor third-party server systems; receiving the aviation insurance premium estimate received from the plurality of aviation insurance vendor third-party server systems; and 
presenting at the display of the one or more computing devices, the aviation insurance premium estimate from the plurality of aviation insurance vendor third-party server systems.

The following prior art references are deemed most relevant to the allowed claim(s):

Ogawa (U.S. Pub. No. 20010023404) is relevant as it describes a system and method for comparing premium estimates form a plurality of insurance providers based on inputting conditions which affect the premium calculation a single time to a network such as the Internet. A consumer or user initiates a session by connecting his computer to an insurance comparison website provided by a service underwriter. The user inputs various conditions which might affect the premium for a desired insurance product. The user inputs trial-calculation condition data to a predetermined input button or field of the trial-calculation condition input screen and sends the condition data to the service underwriter. The service underwriter converts the condition data into a form suitable for a standard interface and sends the formatted data to computers of one or more participating and user selected insurance companies or underwriters. A premium calculation engine at the computer for each insurance company calculates an estimated premium.
Downey (U.S. Pub. No. 20150325064) discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for unmanned aerial vehicle authorization and geofence envelope determination. One of the methods includes maintaining, in a datastore, flight operation information associated with UAV flight operations. A request to generate a risk assessment report is received, with the request including aspects of a UAV flight operation, with the risk assessment report describing risk associated with each aspect. Flight operation information accessed from the datastore is analyzed. Performance characteristics are determined based at least in part on the analysis of the flight operation information, with the performance characteristics including information that can inform, or affect, a safe or functional UAV flight operation. Risk assessments for each aspects in the request are determined using the performance characteristics. 
Lamp (US Pub. No. 20140172681 A1) describes systems and methods for matching the identify of publicly available data to a potential borrower for a business loan. Using the process, a lender can utilize publicly available data regarding a loan applicant, verify with some certainty that the data actually corresponds to the loan applicant, and use that data in conjunction with other information to make a lending decision. The disclosure is directed toward loan transactions for small businesses.
Brantley (U.S. Pub. No. 20160063638 A1) describing systems and methods for presenting operational data is disclosed. The system includes a storage element to store a plurality of insurance policies and a product designer module to: maintain an insurance product model that specifies possible configurations of insurance policy products associated with the plurality of insurance policies; obtain operational data pertaining to a set of existing insurance transactional data associated with the insurance policies; and present to be displayed: at least a portion of the insurance product model comprising a set of insurance product model elements and at least some of the operational data corresponding to the set of insurance product model elements.
Butler (U.S. Pub. No. 20160203506 A1) describes systems and methods involving predictive models and predicting whether a payment transaction has been completed based on non-payment information. An account system that operates outside of the payment path does not take part in and the approval of a financial transaction between the user and the merchant system, distributes an offer to the user. The user completes a financial payment transaction with the merchant and the account system determines whether a trigger event has occurred. The user performs an action or enters information using the user computing device, and the user computing device transmits an indication of the action to the account system. 
Patterson (U.S. Pub. No. 20080221936 A1) describes Systems and methods for generating a plurality of insurance quotes for property insurance is disclosed. A data extraction program extracts text from an appraisal form in PDF format where the data is used to automatically complete and submit quote request applications to a number of different insurance providers, thus generating a variety of insurance quotes. The application creates a summary of the various insurance quotes, allowing a broker or insurance seeker to quickly and efficiently select a quote. Once a quote is selected, the system automatically creates a binding document using personal information that is either manually input or extracted from a standard loan form, and sends the document to the insurance provider.

Accordingly, claims 1-3, 5-6, 12, and 14 are allowed because the references, both individually and in combination as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(1) U.S. Patent Application Publication US 20100153137 A1 to Rao. 
(2) U.S. Patent Application Publication US 20120290332 A1 to Bradshaw.
(3) U.S. Patent Application Publication US 20150323930 A1 to Downey.
(4) U.S. Patent Application Publication US 20120278108 A1 to Gaughan.
(5) U.S. Patent Application No. US 5758328 A to Giovannoli. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694